DETAILED ACTION

Status of Claims
Amendment filed July 20, 2022 is acknowledged.   
Claims 17-20 have been cancelled by the applicant.
Claims 1-16 and 21-24 are pending. 
Claims 1 and 21 have been amended.    
Claims 1-16 and 21-24 are examined below.
Claims 1-16 and 21-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Regarding the drawings, applicant argues:
Applicant respectfully traverses the objection to the drawings under 37 CFR §1.83(a). In particular, Applicant notes that, as outlined in MPEP 608.02 Drawing [R-10.2019], the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented." (See 35 U.S.C. 113. See also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.") In the pending application, Applicant respectfully submits that an express illustration of the feature of claim 12 recited above is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. Foe [sic] example, Applicant's Specification recites "As shown in Figure 11, the top surfaces of the dielectric layer 246 may be higher in regions over the encapsulant 242 and lower in regions over the sensor die 100. In other embodiments, the top surfaces of the dielectric layer 246 over the encapsulant 242 and over the sensor die 100 are approximately level... In some embodiments, the dielectric layer 246 above the sensor die 100 may have a height above the back-side redistribution structure 206 that is less than a height of the encapsulant 242 above the back-side redistribution structure 206. In other words, the thickness T2 may be such that a top surface of the dielectric layer 246 is below a top surface of the encapsulant 242." (Specification, [0035]. Emphasis added.) Accordingly, withdrawal of this objection is respectfully requested.

However, 37 CFR §1.83(a) states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).”  
First, a “conventional feature” is still required to be labelled: the claimed height of Figure 12 is not.  Second, if the subject matter sought to be patented (claim 12) is so easily understood from the drawings actually depicted (Figure 11) such that no further drawing is necessary, then one of ordinary skill in the art would find the claimed change in height of the dielectric layer as claimed to be obvious.  If the change in height of the dielectric layer is non obvious to one of ordinary skill in the art, then a drawing is necessary for comprehension of the invention.  Thus, applicant’s argument is not persuasive.

Regarding claim 1, applicant states:
However, as Baek's Figure 12 clearly shows, Baek's asserted encapsulant (111) does not physically contact a sidewall surface of Baek's asserted sensor die (120). Thus, Baek fails to disclose "wherein the encapsulant physically contacts a sidewall surface of the sensor die" as recited in claim 1.

However, the term “an encapsulant” may include both 111 and a portion of 130, as discussed in the rejection of claim 1 below.  Thus, applicant’s argument is not persuasive.

Regarding claim 9, applicant states:
However, as Baek's Figure 12 clearly shows, Baek's asserted conductive layer (142) does not extend through Baek's asserted first dielectric layer (130) to contact Baek's asserted conductive via (113), as recited in claim 9. With reference to Baek's Figure 12, Applicant submits that, at most, Baek's asserted conductive layer (142) extends through Baek's insulating member 141 to contact Baek's asserted conductive via (113).

However , conducive layer 142 exists on both sides of hole 140H, as depicted below:

    PNG
    media_image1.png
    411
    651
    media_image1.png
    Greyscale

Thus, 143a extends from the conductive layer 142 on left side of hole 140H through layer 130.  Thus, applicant’s argument is not persuasive.

Next, applicant states:
Additionally, Applicant respectfully submits that Baek's asserted first opening (140H) and asserted second opening (140H) do not expose a sensing region of Baek's asserted semiconductor die (120), as recited in claim 9. With reference to Baek's Figure 12, Applicant submits that Baek's asserted semiconductor die (120) is covered by Baek's lens 125 beneath Baek's opening 140H. Thus, Baek's asserted semiconductor die (120) is not exposed, and in particular is not exposed by Baek's opening 140H.

However, the sensing region 120 is meant to sense light (image sensor 120).  Even through a lens 125, image sensor 120 is exposed to light, which is what the sensor is intended to sense.  Thus, the image sensor is understood to be “exposed.”  Thus, applicant’s argument is not persuasive.

Regarding claim 23, applicant states:
The Office Action asserts that Baek discloses "wherein a sensing region of the sensor is exposed (exposed out of layer 130 through lens 125)." (Office Action, p. 8) However, Applicant respectfully submits that claim 21 recites "a top surface of a sensing region of the sensor is exposed," and does not recite that a top surface of a sensing region is exposed "out of' a layer or that a top surface of a sensing region is exposed "through a" layer. Applicant notes that MPEP 2111.01 Plain Meaning [R-10.2019] recites "Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention." Accordingly, Applicant respectfully submits that claim 21 recites that "a top surface of a sensing region of the sensor is exposed," and given that Baek's asserted semiconductor die (120) is covered by Baek's lens 125, Applicant submits that Baek's asserted semiconductor die (120) is not exposed.

However, the top surface of image sensor 120 is exposed to light, thus the image sensor may be construed as to be “exposed.”  Thus, applicant’s argument is not persuasive.

Drawings
The drawings were received on July 21, 2022.  These drawings are not accepted.

Applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a portion of the first dielectric layer that extends over the semiconductor die has a top surface that is lower than a top surface of the encapsulant" (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. of record (US Pub. No. 2018/0294299; hereinafter “Baek”).

Regarding claim 1, Baek teaches a device comprising:
a sensor die (120) having a sensing region at a top surface of the sensor die;
an encapsulant (111 and a portion of 130 adjacent sensor 120) at least laterally encapsulating the sensor die, wherein the encapsulant physically contacts a sidewall surface of the sensor die (shaded portion below shows the “encapsulant” with vias therethrough);

    PNG
    media_image2.png
    411
    648
    media_image2.png
    Greyscale

a conductive via (113) extending through the encapsulant; and
a front-side redistribution structure (Figure 12) on the encapsulant and on the top surface of the sensor die, wherein the front-side redistribution structure is connected to the conductive via and the sensor die (Figure 12), wherein an opening in the front-side redistribution structure exposes the sensing region of the sensor die (140H), and wherein the front-side redistribution structure comprises a first dielectric layer (141; lower or 130 above 120: see shaded region of Figure 12 below) extending over the encapsulant and the top surface of the sensor die, 

    PNG
    media_image3.png
    411
    648
    media_image3.png
    Greyscale

a metallization pattern on the first dielectric layer (142), and a second dielectric layer (141; higher) extending over the metallization pattern and the first dielectric layer.

Regarding claim 2, Baek teaches a back-side redistribution structure (Figure 19; paragraph 108), wherein a bottom surface of the sensor die is attached to the back-side redistribution structure, and wherein the conductive via (113) is connected to the back-side redistribution structure (Figure 19).

Regarding claim 3, Baek teaches a portion of the first dielectric layer (130 above 120) extending over the top surface of the sensor die (120) has a thickness greater than the thickness of a portion of the first dielectric (130) layer extending over the encapsulant (111).

    PNG
    media_image4.png
    411
    648
    media_image4.png
    Greyscale


Regarding claim 4, Baek teaches the front-side redistribution structure (top portion of Figure 12) is connected to the conductive via (113) by a first via (143b; the analogous portion of it on the left side of the device) extending through the first dielectric layer and is connected to the sensor die by a second via (143a) extending through the first dielectric layer.

Regarding claim 5, Baek teaches the conductive via (113) protrudes from the encapsulant (111).

Regarding claim 7, Baek teaches the first dielectric layer (141; lower) extending over the top surface of the sensor die has a top surface that is lower than the first dielectric layer extending over the encapsulant (slanted opening, thus a top, slanted surface over the die is thinner than the upper surface over the encapsulant).

Regarding claim 8, Baek teaches the opening (140H) is defined by a sidewall of the second dielectric layer (141: higher) and a sidewall of the first dielectric layer (141: lower; Figure 12), wherein the sidewall of the second dielectric layer is laterally recessed from the sidewall of the first dielectric layer (Figure 12).

Regarding claim 9, Baek teaches a package comprising:
a semiconductor die (120) comprising a contact pad (120P) on a top surface of the semiconductor die and a sensing region (paragraph 70) on the top surface of the semiconductor die;
an encapsulant (111) surrounding the semiconductor die, wherein the top surface of the semiconductor die is free of encapsulant (Figure 12);
a conductive via (113) extending through the encapsulant, the conductive via separated from the semiconductor die by the encapsulant (Figure 12);
a first dielectric layer (130) extending over a top surface of the encapsulant, along a sidewall of the encapsulant, and over the top surface of the semiconductor die, wherein the first dielectric layer has a first opening that exposes the sensing region of the semiconductor die (140H; Figure 12);
a conductive layer (142) over a top surface of the first dielectric layer, the conductive layer extending through the first dielectric layer to contact the conductive via (143b on left side of Figure 12) and extending through the first dielectric layer (143a) to contact the contact pad (120P);

    PNG
    media_image1.png
    411
    651
    media_image1.png
    Greyscale

and
a second dielectric layer (141; higher) overlying the conductive layer, wherein the second dielectric layer has a second opening that exposes the sensing region of the semiconductor die (140H) through the first opening in the first dielectric layer.

Regarding claim 10, Baek teaches the sidewall of the encapsulant extends over the semiconductor die (sidewall of 111 extends higher than top surface of chip 120).

Regarding claim 11, Baek teaches the second opening (opening in 141; higher) has a larger width than the first opening (opening in 130 in which 125 exists).

Regarding claim 12, Baek teaches a portion of the first dielectric layer (130) that extends over the semiconductor die has a top surface (portion of 130 which is angled through which 143 extends) that is lower than a top surface of the encapsulant (111).

Regarding claim 16, Baek teaches a bottom surface of the semiconductor die (120) is attached (utilizing layer 130) to a redistribution structure (Figure 19: 132).

Regarding claim 21, Baek (Figure 12) teaches a device comprising:
a semiconductor die (120) attached to a first redistribution structure (141, 142, 143), wherein the semiconductor die comprises a sensor (120), wherein a top surface of a sensing region of the sensor is exposed (top surface light emitting sensor 120 is exposed to light through hole 140H);
a conductive via (113) on the first redistribution structure (touches redistribution structure) adjacent the semiconductor die;
a first insulating material (111 or 130) on the first redistribution structure, wherein the first insulating material laterally surrounds the conductive via and laterally surrounds the semiconductor die;
a second insulating material (141; lower) extending on the first insulating material and on the semiconductor die;
a conductive layer (142) on the second insulating material;
a first conductive feature (143b) extending through the second insulating material from the conductive via to the conductive layer;
a second conductive feature (143a) extending through the second insulating material from the semiconductor die to the conductive layer; and
a third insulating material (141; higher) on the second insulating material and on the conductive layer.

Regarding claim 22, Baek teaches a top surface of the conductive via (112a) and a top surface of the first insulating material (130) are level.

Regarding claim 23, Baek teaches the top surface of the semiconductor die (120) is free of the first insulating material (111; Figure 12).

Regarding claim 24, Baek teaches a top surface of the first insulating material (111; the surface on which 112b resides) is farther from the first redistribution structure (141, 142, 143) than the sensing region of the semiconductor die (120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek.

Regarding claim 6, Baek teaches the second dielectric layer (141, higher) extends over the sensor die (partially, Figure 12).
Since the applicant has not established the criticality of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 13, since the applicant has not established the criticality of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Baek teaches the package of claim 9, but does not explicitly teach the sidewall of the encapsulant slopes away from the semiconductor die.  However, Baek does teach that via holes 110H are formed in insulating layer 111 (Figure 11A).  Without further limitation, the term “slopes away” is not limited to any particular angle.  The sidewall of encapsulant 111 may tend to the right or the left and may be equally considered to be “sloping away” depending on the viewing angle.  Thus, any slight mistake in forming via holes 110H as shown in 11A which results in an angled sidewall of 111 would result in a sidewall of the encapsulant which “slopes away” from the semiconductor die.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that Baek teaches sidewalls that may inadvertently slope away from the chip.

Regarding claim 15, since the applicant has not established the criticality of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817